
	

114 HR 44 IH: Guam World War II Loyalty Recognition Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 44
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Bordallo (for herself, Mr. Hoyer, Mr. Pierluisi, Mr. Sablan, Ms. Norton, Mr. David Scott of Georgia, Mr. Honda, and Ms. Lee) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To implement the recommendations of the Guam War Claims Review Commission.
	
	
		1.Short titleThis Act may be cited as the Guam World War II Loyalty Recognition Act.
		2.Recognition of the suffering and loyalty of the residents of Guam
			(a)Recognition of the Suffering of the Residents of GuamThe United States recognizes that, as described by the Guam War Claims Review Commission, the
			 residents of Guam, on account of their United States nationality, suffered
			 unspeakable harm as a result of the occupation of Guam by Imperial
			 Japanese military forces during World War II, by being subjected to death,
			 rape, severe personal injury, personal injury, forced labor, forced march,
			 or internment.
			(b)Recognition of the Loyalty of the Residents of GuamThe United States forever will be grateful to the residents of Guam for their steadfast loyalty to
			 the United States, as demonstrated by the countless acts of courage they
			 performed despite the threat of death or great bodily harm they faced at
			 the hands of the Imperial Japanese military forces that occupied Guam
			 during World War II.
			3.Guam World War II Claims Fund
			(a)Establishment of fundThe Secretary of the Treasury shall establish in the Treasury of the United States a special fund
			 (in this Act referred to as the Claims Fund) for the payment of claims submitted by compensable Guam victims and survivors of compensable Guam
			 decedents in accordance with sections 4 and 5.
			(b)Composition of fundThe Claims Fund established under subsection (a) shall be composed of amounts deposited into the
			 Claims Fund under subsection (c) and any other payments made available for
			 the payment of claims under this Act.
			(c)Payment of certain duties, taxes, and fees collected from Guam deposited into fund
				(1)In generalNotwithstanding section 30 of the Organic Act of Guam (48 U.S.C. 1421h), the excess of—
					(A)any amount of duties, taxes, and fees collected under such section after fiscal year 2014, over
					(B)the amount of duties, taxes, and fees collected under such section during fiscal year 2014,shall be deposited into the Claims Fund.(2)ApplicationParagraph (1) shall not apply after the date for which the Secretary of the Treasury determines
			 that all payments required to be made under section 4 have been made.
				(d)Limitation on payments made from fund
				(1)In generalNo payment may be made in a fiscal year under section 4 until funds are deposited into the Claims
			 Fund in such fiscal year under subsection (c).
				(2)AmountsFor each fiscal year in which funds are deposited into the Claims Fund under subsection (c), the
			 total amount of payments made in a fiscal year under section 4 may not
			 exceed the amount of funds available in the Claims Fund for such fiscal
			 year.
				(e)Deductions from fund for administrative expensesThe Secretary of the Treasury shall deduct from any amounts deposited into the Claims Fund an
			 amount equal to 5 percent of such amounts as reimbursement to the Federal
			 Government for expenses incurred by the Foreign Claims Settlement
			 Commission and by the Department of the Treasury in the administration of
			 this Act. The amounts so deducted shall be covered into the Treasury as
			 miscellaneous receipts.
			4.Payments for Guam World War II claims
			(a)Payments for Death, Personal Injury, Forced Labor, Forced March, and InternmentAfter the Secretary of the Treasury receives the certification from the Chairman of the Foreign
			 Claims Settlement Commission as required under section 4(b)(8), the
			 Secretary of the Treasury shall make payments to compensable Guam victims
			 and survivors of a compensable Guam decedents as follows:
				(1)Compensable Guam victimBefore making any payments under paragraph (2), the Secretary shall make payments to compensable
			 Guam victims as follows:
					(A)In the case of a victim who has suffered an injury described in subsection (c)(2)(A), $15,000.
					(B)In the case of a victim who is not described in subparagraph (A), but who has suffered an injury
			 described in subsection (c)(2)(B), $12,000.
					(C)In the case of a victim who is not described in subparagraph (A) or (B), but who has suffered an
			 injury described in subsection (c)(2)(C), $10,000.
					(2)Survivors of compensable Guam decedentsIn the case of a compensable Guam decedent, the Secretary shall pay $25,000 for distribution to
			 survivors of the decedent in accordance with subsection (b). The Secretary
			 shall make payments under this paragraph only after all payments are made
			 under paragraph (1).
				(b)Distribution of Survivor PaymentsA payment made under subsection (a)(2) to the survivors of a compensable Guam decedent shall be
			 distributed as follows:
				(1)In the case of a decedent whose spouse is living as of the date of the enactment of this Act, but
			 who had no living children as of such date, the payment shall be made to
			 such spouse.
				(2)In the case of a decedent whose spouse is living as of the date of the enactment of this Act and
			 who had one or more living children as of such date, 50 percent of the
			 payment shall be made to the spouse and 50 percent shall be made to such
			 children, to be divided among such children to the greatest extent
			 possible into equal shares.
				(3)In the case of a decedent whose spouse is not living as of the date of the enactment of this Act
			 and who had one or more living children as of such date, the payment shall
			 be made to such children, to be divided among such children to the
			 greatest extent possible into equal shares.
				(4)In the case of a decedent whose spouse is not living as of the date of the enactment of this Act
			 and who had no living children as of such date, but who—
					(A)had a parent who is living as of such date, the payment shall be made to the parent; or
					(B)had two parents who are living as of such date, the payment shall be divided equally between the
			 parents.
					(5)In the case of a decedent whose spouse is not living as of the date of the enactment of this Act,
			 who had no living children as of such date, and who had no parents who are
			 living as of such date, no payment shall be made.
				(c)DefinitionsFor purposes of this Act:
				(1)Compensable Guam decedentThe term compensable Guam decedent means an individual determined under section 5 to have been a resident of Guam who died as a
			 result of the attack and occupation of Guam by Imperial Japanese military
			 forces during World War II, or incident to the liberation of Guam by
			 United States military forces, and whose death would have been compensable
			 under the Guam Meritorious Claims Act of 1945 (Public Law 79–224) if a
			 timely claim had been filed under the terms of such Act.
				(2)Compensable Guam victimThe term compensable Guam victim means an individual who is not deceased as of the date of the enactment of this Act and who is
			 determined under section 5 to have suffered, as a result of the attack and
			 occupation of Guam by Imperial Japanese military forces during World War
			 II, or incident to the liberation of Guam by United States military
			 forces, any of the following:
					(A)Rape or severe personal injury (such as loss of a limb, dismemberment, or paralysis).
					(B)Forced labor or a personal injury not under subparagraph (A) (such as disfigurement, scarring, or
			 burns).
					(C)Forced march, internment, or hiding to evade internment.
					(3)Definitions of severe personal injuries and personal injuriesNot later than 180 days after the date of the enactment of this Act, the Foreign Claims Settlement
			 Commission shall promulgate regulations to specify the injuries that
			 constitute a severe personal injury or a personal injury for purposes of
			 subparagraphs (A) and (B), respectively, of paragraph (2).
				5.Adjudication
			(a)Authority of Foreign Claims Settlement Commission
				(1)In generalThe Foreign Claims Settlement Commission shall adjudicate claims and determine the eligibility of
			 individuals for payments under section 4.
				(2)Rules and regulationsNot later than 180 days after the date of the enactment of this Act, the Chairman of the Foreign
			 Claims Settlement Commission shall publish in the Federal Register such
			 rules and regulations as may be necessary to enable the Commission to
			 carry out the functions of the Commission under this Act.
				(b)Claims Submitted for Payments
				(1)Submittal of claimFor purposes of subsection (a)(1) and subject to paragraph (2), the Foreign Claims Settlement
			 Commission may not determine an individual is eligible for a payment under
			 section 4 unless the individual submits to the Commission a claim in such
			 manner and form and containing such information as the Commission
			 specifies.
				(2)Filing period for claims and notice
					(A)Filing periodAn individual filing a claim for a payment under section 4 shall file such claim not later than one
			 year after the date on which the Foreign Claims Settlement Commission
			 publishes the notice described in subparagraph (B).
					(B)Notice of filing periodNot later than 180 days after the date of the enactment of this Act, the Foreign Claims Settlement
			 Commission shall publish a notice of the deadline for filing a claim
			 described in subparagraph (A)—
						(i)in the Federal Register; and
						(ii)in newspaper, radio, and television media in Guam.
						(3)Adjudicatory decisionsThe decision of the Foreign Claims Settlement Commission on each claim filed under this Act shall—
					(A)be by majority vote;
					(B)be in writing;
					(C)state the reasons for the approval or denial of the claim; and
					(D)if approved, state the amount of the payment awarded and the distribution, if any, to be made of
			 the payment.
					(4)Deductions in paymentThe Foreign Claims Settlement Commission shall deduct, from a payment made to a compensable Guam
			 victim or survivors of a compensable Guam decedent under this section,
			 amounts paid to such victim or survivors under the Guam Meritorious Claims
			 Act of 1945 (Public Law 79–224) before the date of the enactment of this
			 Act.
				(5)InterestNo interest shall be paid on payments made by the Foreign Claims Settlement Commission under
			 section 4.
				(6)Limited compensation for provision of representational services
					(A)Limit on compensationAny agreement under which an individual who provided representational services to an individual who
			 filed a claim for a payment under this Act that provides for compensation
			 to the individual who provided such services in an amount that is more
			 than one percent of the total amount of such payment shall be unlawful and
			 void.
					(B)PenaltiesWhoever demands or receives any compensation in excess of the amount allowed under subparagraph (A)
			 shall be fined not more than $5,000 or imprisoned not more than one year,
			 or both.
					(7)Appeals and finalityObjections and appeals of decisions of the Foreign Claims Settlement Commission shall be to the
			 Commission, and upon rehearing, the decision in each claim shall be final,
			 and not subject to further review by any court or agency.
				(8)Certifications for paymentAfter a decision approving a claim becomes final, the Chairman of the Foreign Claims Settlement
			 Commission shall certify such decision to the Secretary of the Treasury
			 for authorization of a payment under section 4.
				(9)Treatment of affidavitsFor purposes of section 4 and subject to paragraph (2), the Foreign Claims Settlement Commission
			 shall treat a claim that is accompanied by an affidavit of an individual
			 that attests to all of the material facts required for establishing the
			 eligibility of such individual for payment under such section as
			 establishing a prima facie case of the eligibility of the individual for
			 such payment without the need for further documentation, except as the
			 Commission may otherwise require. Such material facts shall include, with
			 respect to a claim for a payment made under section 4(a), a detailed
			 description of the injury or other circumstance supporting the claim
			 involved, including the level of payment sought.
				(10)Release of related claimsAcceptance of a payment under section 4 by an individual for a claim related to a compensable Guam
			 decedent or a compensable Guam victim shall be in full satisfaction of all
			 claims related to such decedent or victim, respectively, arising under the
			 Guam Meritorious Claims Act of 1945 (Public Law 79–224), the implementing
			 regulations issued by the United States Navy pursuant to such Act (Public
			 Law 79–224), or this Act.
				6.Grants program to memorialize the occupation of Guam during World War II
			(a)EstablishmentSubject to subsection (b), the Secretary of the Interior shall establish a grant program under
			 which the Secretary shall award grants for research, educational, and
			 media activities for purposes of appropriately illuminating and
			 interpreting the causes and circumstances of the occupation of Guam during
			 World War II and other similar occupations during the war that—
				(1)memorialize the events surrounding such occupation; or
				(2)honor the loyalty of the people of Guam during such occupation.
				(b)EligibilityThe Secretary of the Interior may not award a grant under subsection (a) unless the person seeking
			 the grant submits an application to the Secretary for such grant, in such
			 time, manner, and form and containing such information as the Secretary
			 specifies.
			7.Authorization of appropriations
			(a)Guam World War II Claims Payments and AdjudicationThere are authorized to be appropriated for any fiscal year beginning after the date of the
			 enactment of this Act, such sums as may be necessary to enable the
			 Commission and the Treasury Department to pay their respective
			 administrative expenses incurred in carrying out their functions under
			 sections 4 and 5. Amounts appropriated under this section may remain
			 available until expended.
			(b)Guam World War II Grants ProgramFor purposes of carrying out section 6, there are authorized to be appropriated $5,000,000 for each
			 fiscal year beginning after the date of the enactment of this Act.
			
